Citation Nr: 1514021	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left subdural hematoma, status post craniotomy (claimed as a blood clot in the brain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from April 1984 to December 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for irritable bowel syndrome (IBS) and chronic fatigue syndrome (CFS), and whether new and material evidence has been received to reopen a previously denied claim (in November 2008) for service connection for diabetes mellitus, have been raised by the record in July 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran, through his representative, contends that a head injury while on active duty caused his January 2011 seizure with a fall.  The Veteran experienced a subdural hematoma and underwent a left frontotemporal parietal craniotomy.  His discharge diagnosis was generalized seizures secondary to chronic subdural hematomas with extensive membrane.  See January 26, 2011 Maryland Health Care System (HSC) summary.  

The representative noted the Veteran's reported history of playing football in high school, college, and in the Army, and that he could not recall specific head trauma.  See November 2014 Informal Hearing Presentation.

Service treatment records do not discuss treatment for a head injury or neurological problems.  The clinical records indicate that, in October 1984, the Veteran sustained a right knee injury while playing football, when he fell to the ground and was kicked.  Later that day, he fell down stairs (three flights according to a November 1999 VA examination report) when his knee gave way.  

Further, in July 1986, the Veteran twisted his right ankle when he ran and fell.  He had an inversion injury to the right ankle in February 1988.  A July 1988 clinical record reflects complaints of pain and numbness when running, and seven right lower extremity fractures and two knee operations.

Service connection is presently in effect for right and left knee and ankle disabilities, and low back disability, with a combined schedular rating of 90 percent.

The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record contains competent evidence of surgical treatment for a subdural hematoma.  The Veteran's reports and the fact that service connection has been established for right knee and ankle disabilities, suggest that the seizures and hematomas may be related to service.  An examination is needed to determine whether the current disease is related to a disease or injury in service. 

The Veteran submitted some records associated with his January 2011 hospitalization.  Efforts to should be made to obtain all medical records, including the Operative Note, regarding his treatment at the University of Maryland in Baltimore.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Temple, Texas, dated since August 2014, should also be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete authorizations for VA to obtain all private medical records regarding his January 2011 treatment at the University of Maryland, Baltimore, HCS.

If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Temple dated since August 2014, and from any additional VA and non-VA medical provider identified by him.

If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

3. After completing the development requested above, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine if the Veteran's chronic left subdural hematoma post-surgery is related to service.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The claims folder must be provided to the examiner for use in the study of this case.  After completion of the examination and review of the record, the examiner should answer the following questions.

a. Is any chronic subdural hematoma disability shown since 2011 at least as likely as not caused by a disease or injury in active service, including the service-connected right and left knee and ankle, and back, disabilities? 

b. If not, is the chronic left subdural hematoma disability, at least as likely as not, aggravated by the service-connected right and left knee and ankle, and back, disabilities? 

c. If aggravated, is there medical evidence created prior to the aggravation or between the time of aggravation and current level of disability that shows a baseline of the disability prior to aggravation?

d. All opinions and conclusions expressed must be supported by reasons in a report.  In rendering an opinion, the examiner is particularly requested to address the theory that the Veteran sustained head injury(ies) on active duty that caused the subdural hematoma and craniotomy.

e. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

f. If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. If the claim remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


